Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is in response to the Request for Continued Examination filed 12/27/2021.
Claims 2, 10-11, 14, 20 and 23 have been cancelled.
Claims 1, 3-9, 12-13, 15-19 and -21-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 12-13, 15-19 and -21-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3-9, 12-13, 15-19 and -21-22 are directed to a system (i.e., a machine).  Accordingly, claims 1, 3-9, 12-13, 15-19 and -21-22 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea. Independent claims 1 and 12 are the system claims.
Specifically, independent claim 1 recites:
A mood aggregation system comprising:
a server having a memory storing user information; and
a user computing device coupled to the server, wherein the server is programmed to: 
automatically generate a mood request with response capabilities and send the mood request to the user computing device for display, in response to the user computing device accessing the system;  
receive and store mood data sent from the user computing device, wherein the mood data comprises a mood selection, a time the mood data was sent and a location of the user computing device when sending the mood data; 
receive a report request of mood data stored for a user associated with the user computing device; and
access the stored mood data and generate a report responsive to the report request, wherein the user computing device provides a user interface for the mood selection by a user comprising at least two moods, a comment box,  a camera button and a send button, wherein the user computing device further comprises a camera, wherein the user interface operates to utilize the camera of the user computing device to capture an animation of a user’s face, and wherein utilizing facial recognition software that includes artificial intelligence through self-learning software, determine the mood selection based on facial expression presented in the animated capture of the user’s face.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because requesting, observing, generating a report of a person’s mood and determining the person’s mood  based on facial expression are forms of managing human behavior as interaction between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because observing collected data about a person’s behavior using facial expressions to determine his/her mood and generating a report are mental processes.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 5 and 13 (similarly for dependent claims 3, 4, 6 and 15-16) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 1 and 12 (similarly to claims 3-6, 15-16 and 22), these claims constitute: (a) “certain methods of organizing human activity” because making daily distinctions between two moods that are excited, bad, good, average and terrible, paired with collected data, confirming a facial expression and capturing an animation of the user’s face all relate to managing human behavior/interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because making daily observations about a 
In relation to claims 11 and 23 (similarly to claims 1, 7, 12 and 17), these claims constitute: (a) “certain methods of organizing human activity” because capturing an animation of the user’s face and determining the mood selection based on facial expression presented in the animated capture of the user’s face all relate to managing human behavior/interactions between people.  Furthermore, these limitations constitute (b) “a mental process” because determining a person’s mood based on a facial expression relate to observations/evaluations that can be performed in the human mind or with a pen and pencil.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claim 12), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A mood aggregation system comprising:
a server having a memory storing user information (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
a user computing device coupled to the server, wherein the server is programmed (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to: 
automatically generate a mood request with response capabilities and send the mood request to the user (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) computing device for display, in response to the user computing device accessing the system;  
receive and store mood data sent from the user computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), wherein the mood data comprises a mood selection, a time the mood data was sent and a location of the user (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) when sending the mood data; 
receive a report request of mood data stored for a user (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) associated with the user computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) ; and
automatically access the stored mood data and generate a report responsive to the report request, wherein the user computing device provides a user interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) for the mood selection by a user comprising at least two moods, a comment box, a camera button and a send button (conventional computer implementation as noted below, see MPEP § 2106.05(f)) wherein the user computing device further comprises a camera, wherein the user interface operates to utilize the camera of the user computing device to capture an animation of a user’s face, and wherein utilizing facial recognition software that includes artificial intelligence through self-learning software (conventional computer implementation as noted below, see MPEP § 2106.05(f)), determine the mood selection based on facial expression presented in the animated capture of the user’s face.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that include a server, user computing devices, a user interface, a memory, a comment box, a camera button and a send button the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “wherein the mobile computing device is wearable”, and “wherein the mobile computing device comprises a mood app installed on the mobile computing device” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “generate a mood request with response capabilities and send the mood request to the user” and “access the stored mood data and generate a report responsive to the report request”, the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).

Regarding the additional limitation “utilizing facial recognition software that includes artificial intelligence through self-learning software” the Examiner submits that this additional limitation amounts to merely using a computer, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Claim 12 (similar to claim 1) does not have any additional elements.
For claims 8 and  18 (similar to claims 1 and 12), regarding the additional limitation “wherein the mobile computing device is wearable” the Examiner submits that this additional limitation amounts to merely using a computer, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or diagnosis for a mental illness/anxiety/depression, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is 
For these reasons, representative independent claim 1 with its dependent claims 3-9, 21, 22 and analogous independent claim 12 with its dependent claims 13, 15-19, do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the server, user computing devices, a user interface, a memory, a comment box, a camera button and a send button, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “automatically generate a mood request with response capabilities and send the mood request”, “receive and store mood data sent”, “receive a report request of mood data stored for each user” and “automatically access the stored mood data and generate a report responsive to the report request”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “automatically generate a mood request with response capabilities and send the mood request” and “automatically access the stored mood data and generate a report responsive to the report request” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  

Regarding the additional limitation “utilizing facial recognition software that includes artificial intelligence through self-learning software” the Examiner submits that this additional limitation amounts to merely using a computer, with a video camera, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “to capture an animation of a user’s face” which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Thus, representative independent claim 12 analogous independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Therefore, claims 1, 3-9, 12-13, 15-19 and -21-22 are ineligible under 35 USC §101.



Response to Arguments
Applicant’s arguments and amendments, see pages 6-7, filed 10/25/2021, have been fully considered but they are not persuasive. The revised amendments recited with “wherein the user computing device further comprises a camera, wherein the user interface operates to utilize the camera of the user computing device to capture an animation of a user’s face, and wherein utilizing facial recognition software that includes artificial intelligence through self-learning software, determine the mood selection based on facial expression presented in the animated capture of the user’s face." do not sufficiently overcome the 101 rejection.
By providing two mood selections, selecting a mood that captures how the user is feeling, while not using actual images of the user’s face, there’s no nexus with the facial recognition software that includes artificial intelligence through self-learning software. In other words, there’s no known historical data being applied in order for a learning to take place, which typically takes place when using artificial intelligence. The instant case is directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve requesting, observing and generating a report of a person’s mood (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        02/08/2022

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686